      Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 1 of 13 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

CORY KIZER,                                          )
                                                     )
                Plaintiff,                           )
                                                     )
v.                                                   )       Case No.:
                                                     )
LORNE HUDSON and PROFESSIONAL                        )       Judge:
CARRIERS INC.,                                       )
                                                     )
                Defendants.                          )


                                    NOTICE OF REMOVAL

       NOW COME the Defendants, LORNE HUDSON and PROFESSIONAL CARRIERS

INC., by and through their attorneys, Carlton D. Fisher and Anne C. Couyoumjian of

HINSHAW & CULBERTSON LLP, and for their Notice of Removal of the above-captioned re-

filed case brought by Plaintiff, CORY KIZER, in the Circuit Court of Cook County, Illinois,

Case No. 2020 L 3130 (which was previously filed as 2017 L 9434 in the Circuit Court of Cook

County, then removed to federal court as 17-CV-7726, and then voluntarily dismissed by the

plaintiff on June 4, 2019) to the United States District Court for the Northern District of Illinois,

pursuant to 28 U.S.C. §1332, 28 U.S.C. §1441 and 28 U.S.C. §1446, the Defendants state as

follows:

I.     PRELIMINARY MATTERS

       1.      On September 18, 2017, Plaintiff filed his original complaint against these

defendants in the Circuit Court of Cook County, Illinois, bearing the caption Cory Kizer v. Lorne

Hudson and Professional Carriers Inc., Case No. 2017 L 009434.

       2.      On September 29, 2017, counsel for the plaintiff, Timothy C. Moll, corresponded

via e-mail with the undersigned counsel for the defendants, Carlton D. Fisher, introducing

himself as counsel for Cory Kizer. See the original Notice of Removal of the original lawsuit



                                                                                    0992638\305771272.v1
      Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 2 of 13 PageID #:2




filed by Cory Kizer, which includes several documents related to the original removal. The

original notice of removal of the initial original lawsuit with attached documents is attached as

Exhibit A.

       3.     The undersigned counsel for the defendants sent a responsive e-mail on October

24, 2017 to Mr. Moll (a) indicating that he had secured authority from his clients to accept

service of process on behalf of the Canadian defendants and (b) seeking confirmation about Cory

Kizer's medical bills totaling approximately $70,000 and the $210,000 settlement demand on Mr.

Kizer's case. A copy of Mr. Fisher's responsive e-mail correspondence is attached hereto as

Exhibit B.

       4.     Mr. Moll responded to Mr. Fisher's October 24, 2017 e-mail on October 25, 2017

confirming the "medicals and amounts" referenced in Mr. Fisher's previous e-mail, meaning the

medical bill total was correct (pending a check and the settlement demand for Mr. Kizer’s case

was $210,000.00). A copy of Mr. Moll's e-mail of October 25, 2017 is attached as Exhibit C.

       5.     The defendants filed their answer in state court to the plaintiff's original complaint

on October 26, 2017, setting forth their admissions and denials to the allegations of the

complaint and asserting that plaintiff's claimed medical special damages approximate $70,000.00

and the plaintiff's settlement demand was $210,000.00. A copy of the defendants' answer is

attached hereto as Exhibit D.

       6.     After the defendants filed their notice of removal, the original case of Kizer vs.

Hudson/Professional Carriers was assigned to federal district court judge Charles Kocoras. After

the plaintiff’s counsel filed his appearance, he did not file a motion to remand challenging

defendants’ assertion of diversity jurisdiction or the admitted amount in controversy of a sum

greater than $75,000.00.



                                                2
                                                                                   0992638\305771272.v1
      Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 3 of 13 PageID #:3




          7.    The parties engaged in written discovery (including participation in the Northern

District’s Pilot Discovery Program) and oral discovery, specifically: (a) the videotaped

deposition of the plaintiff Cory Kizer in Chicago, Illinois; (b) the videotaped deposition of

defendant Lorne Hudson in New Brunswick, Canada; (c) the telephonic deposition of defendant

Professional Carriers’ safety director; (d) the deposition of plaintiff’s treating health care

provider Dr. James Bastian; and (e) the deposition of plaintiff’s treating orthopedic Dr. Ronald

Silver.

          8.    As the case approached the closure of discovery in the summer of 2019, the

plaintiff’s counsel advised Judge Kocoras at a status conference that he intended to voluntarily

dismiss his client’s lawsuit. Judge Kocoras then entered an order on June 4, 2019 granting the

plaintiff’s motion to voluntarily dismiss his lawsuit.

II.       TIMING OF THIS NOTICE OF REMOVAL

          9.    Nearly a year passed after the June 4, 2019 voluntary dismissal when, on May 1,

2020, the undersigned counsel for the defendants emailed plaintiff’s counsel to find out if he and

his client intended to re-file their lawsuit within the one year period of time within which a

voluntarily dismissed case may be re-filed pursuant to Illinois or federal law. A copy of that

email is attached as Exhibit E.

          10.   On May 4, 2020, plaintiff’s counsel responded with an email (Exhibit F)

enclosing a copy of his client’s re-filed lawsuit (Exhibit G). As the email indicates, plaintiff’s

counsel re-filed his action on March 16, 2020, but had not taken any steps to serve it or send it to

the undersigned counsel for the defendants due to the circumstances of recent COVID-19 events

and shelter in place dictates.




                                                  3
                                                                                   0992638\305771272.v1
       Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 4 of 13 PageID #:4




        11.     Defendants would be remiss if they did not draw the court’s attention to the

language of plaintiff’s counsel’s May 4, 2020 email in which he asserts that “[w]ith the ad

damnum amount . . . listed, we no longer qualify to file in Federal court under diversity, so we
                            1
are back in state court.”       Moreover, the “Affidavit of Damages” (Exhibit H) that plaintiff’s

counsel also filed with his re-filed complaint contains an assertion that the case’s value is less

than $74,001.

        12.     Defendants’ second Notice of Removal was filed with the Clerk of the United

States District Court for the Northern District of Illinois within 30 days after counsel for

Defendants and the defendants themselves received notice of the plaintiff's re-filed complaint.

Because defendants’ counsel has effectively accepted service of process of the re-filed complaint

on the day that plaintiff’s counsel forwarded it to him, namely May 4, 2020, this Notice of

Removal is timely under 28 U.S.C. § 1446(b).

III.    DIVERSITY OF CITIZENSHIP BETWEEN PLAINTIFF AND DEFENDANTS

        13.     Plaintiff resides in Chicago, Illinois; hence he is a citizen of Illinois.

        14.     Defendant Lorne Hudson resides at 5 York Street, Rexton, New Brunswick

E4W2G7, Canada. Accordingly, he is considered a citizen of Canada.

        15.     Defendant Professional Carriers Inc. is a Canadian corporation with its principal

place of business at 54 Somerville Road, P.O. Box 845, Hartland, New Brunswick E7P 3K4. For

diversity purposes, a corporation is a citizen of its state of incorporation and the state where its

principal place of business is located. Bank of Calif. Nat’l Ass’n v. Twin Harbors Lumber Co.,

465 F.2d 489, 491-492 (9th Cir. 1972). Accordingly, it is a citizen of Canada.



1
  The ad damnum clause asserts that the amount sought is “SEVENTY-FOUR DOLLARS
($74,00.00), plus costs of this action.”

                                                   4
                                                                                        0992638\305771272.v1
      Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 5 of 13 PageID #:5




IV.    NOTWITHSTANDING PLAINTIFF’S AD DAMNUM CLAUSE IN HIS RE-FILED
       COMPLAINT (WHICH DENOTES AMBIGUOUS FIGURES THAT ARE NOT
       EXPRESSED IN GOOD FAITH )AND HIS “AFFIDAVIT OF DAMAGES,” THE
       AMOUNT IN CONTROVERSY OF THIS CASE IS IN EXCESS OF $75,000

       16.     In an attempt to thwart these defendants from invoking diversity jurisdiction over

the plaintiff’s re-filed lawsuit, the plaintiff’s ad damnum clause in his re-filed complaint uses

ambiguous words that bely the plaintiff’s counsel’s claim that diversity jurisdiction doesn’t exist:

       Plaintiff, CORY KIZER, pray that judgment be entered in favor of Plaintiff and against
       Defendant, LORNE HUDSON and PROFESSIONAL CARRIERS, INC., in the amount
       of SEVENTY-FOUR DOLLARS (74,00.00), plus costs of this action.


       17.     Putting aside the issue of whether plaintiff is ostensibly seeking $74.00, $740.00,

$7400.00, or $74,000.00 in his refiled action, plaintiff’s assertion of an amount less than

$75,000.00 in his ad damnum clause is akin to the “fraudulent joinder” of a non-diverse

defendant to avoid diversity jurisdiction. Plaintiff’s attempt to cure any confusion of what the

amount in controversy is by filing his “Affidavit of Damages” (that says “Plaintiff is seeking

money damages in excess of 50,000.00 but below $ 74,001.00”) raises the interesting issue of

whether such an addendum to his complaint should even be considered by this court in

determining the amount in controversy.

       18.     Notwithstanding any confusion that the plaintiff’s ad damnum clause and affidavit

of damages may create, the defendants have and accept the obligation to prove that the amount in

controversy in this case is more than $75,000.00. Plaintiff’s counsel’s self-serving affidavit of

damages is unworthy of any serious consideration after this court looks at the competent proof

the defendants will offer in this notice of removal.

       19.     Because this re-filed case originated in state court and was removed to federal

court by these defendants, the removing defendants have the burden to demonstrate the amount

in controversy exceeds the jurisdictional minimum threshold of $75,000.00. The standard of

                                                 5
                                                                                   0992638\305771272.v1
      Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 6 of 13 PageID #:6




proof for establishing the amount in controversy is the “preponderance of the evidence,”

expressed by some courts as a standard of “competent proof” or “proof to a reasonable

probability.” Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 542 (7th Cir. 2006); Morales v.
                                                  2
Fagen, Inc., 654 F.Supp.2d 863 (C.D.Ill. 2009).

         20.   A defendant meets the burden by supporting its allegations of jurisdiction with

“competent proof” meaning “evidence which proves to a reasonable probability that jurisdiction

exists.” Chase v. Shop ‘n Save Warehouse Foods, Inc., 110 F.3d 424, 427 (7th Cir. 1997). Some

courts permit the submission of “summary judgment type evidence” to resolve an amount in

controversy dispute, and where the pleadings are insufficient the court may review the record to

find evidence that diversity jurisdiction exists. Williams v. Best Buy Co., 269 F.3d 1316 (11th Cir.

2001).

         21.   “As a matter of procedure, it is the removing party’s responsibility to demonstrate

a ‘reasonable probability’ that jurisdiction exists, but the court has an ‘independent obligation’

to evaluate whether the court has jurisdiction.” O’Shea v. Walt Disney World Co., 2003 U.S.

Dist. LEXIS 20053 (N.D. Ill. 2003), citing Smith v. Am. Gen. Life and Accident Ins. Co. Inc., 337

F.3d 888 (7th Cir. 2003). Because out of state defendants have a “statutory right of removal . . . ,

they should . . . be given a fair opportunity to show that jurisdiction is proper.” Lasusa v. Lake

Mich. Trans-Lake Shortcut, Inc., 113 F.Supp.2d 1306 (E.D.Wis. 2000).

         22.   As the Seventh Circuit observed when the jurisdictional threshold amount in

controversy was $50,000 instead of $75,000, “[i]t seems unfair to defendants if a plaintiff can . . .

have [his case] sent back to state court by agreeing . . . that the amount in controversy will not



2
 When a case is initially filed in federal court as opposed to being removed to federal court, the
burden of proof associated with the amount in controversy is one of “legal certainty.”

                                                  6
                                                                                    0992638\305771272.v1
        Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 7 of 13 PageID #:7




surpass $49,999.00.” Shaw v. Dow Brands, 994 F.2d 364 (7th Cir. 1993). A defendant who

removes a case may demonstrate the amount in controversy is more than $75,000.00 from the

face of the complaint or from his own knowledge of the plaintiff’s claimed injuries and medical

special damages. Campbell v. Bayou Steel Corp., 338 F.Supp.2d 896 (N.D.Ill. 2004).

         23.       Although the general federal rule has long been to decide what the amount in

controversy is from the complaint itself, the Supreme Court has made it clear that this rule

applies unless it appears or is in some way shown that the amount stated in the complaint is not

claimed “in good faith.” Horton v. Liberty Mut. Ins. Co., 367 U.S. 348 (1961). The defendants

in this re-filed case will present their “competent proof” and argue that plaintiff’s ad damnum

clause and affidavit of damages were not made in good faith. Moreover, even if the plaintiff were

somehow granted leave to correct or explain what he intended in his ad damnum clause, such a

“correction” is not supported by the facts in this re-filed case and those developed in the original

case.

         24.       First, this court should take judicial notice of the Cook County Circuit Court

procedure that a plaintiff cannot file a personal injury lawsuit in the Law Division unless the

plaintiff’s counsel proffers an affidavit attesting to his requested damages being in excess of
               3
$50,000.00.        Plaintiff’s counsel’s affidavit should be unmasked for what it is – an inaccurate

statement of the threshold federal court jurisdictional amount in controversy. Avoiding federal

court diversity jurisdiction does not require a sum “below $74,001.00” as plaintiff apparently

claims in his affidavit; instead, it is $74,999.99 and below. Additional discussion of plaintiff’s

counsel’s disingenuous affidavit of damages and ad damnum clause appears below.


3
  The language of plaintiff’s counsel’s 3/16/20 12:00 AM Affidavit of Damages (Exhibit H)
should be considered when deciding the plaintiff’s motive in attempting to preempt defendants’
notice of removal.

                                                   7
                                                                                    0992638\305771272.v1
      Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 8 of 13 PageID #:8




         25.   Second, plaintiff’s re-filed complaint makes allegations that are identical to those

made in his original complaint and which formed the basis for defendants’ previous assertion of

the amount in controversy required for diversity jurisdiction. The allegations of plaintiff's re-

filed complaint, in particular Paragraph 9, attest to the fact that the amount in controversy is in

excess of $75,000.00. Marrs v. Quickway Carriers Inc., Slip Copy, 2006 WL 2494746, *1-3

(N.D.Ill. 2006); McCoy by Webb v. General Motors Corp., 226 F.Supp.2d 939, 942 (N.D.Ill.

2002).

         26.   Third, when Judge Kocoras required the parties to engage in discovery pursuant

to the Northern District’s Pilot Program on Discovery, plaintiff and defendants set forth

discovery answers and responses that support the conclusion that the amount in controversy was

in excess of $75,000. For example, the plaintiff produced medical bills totaling over $70,000, a

special damages amount that almost equals the threshold amount in controversy of $75,000 on its

own without even supplementing with estimated amounts for pain and suffering and loss of

enjoyment of life.

         27.   Fourth, the defendants' answer to plaintiff's re-filed complaint sets forth in

response to Paragraph 9 of plaintiff's re-filed complaint a recitation of the plaintiff's claimed

medical special damages of $70,247.32 and notes that the plaintiff's original settlement demand

was $210,000. See Exhibit I.       The defendants' answer to paragraph 9 of plaintiff's re-filed

complaint is affirmed by the e-mail exchange described above and reflected in the attached e-

mails, namely Exhibits B, C, E & F.

         28.   The circumstances of this re-filed case demonstrate a lack of good faith by

plaintiff. With the exception of the ad damnum clause language, the language of plaintiff’s re-

filed complaint is identical to his original lawsuit, which was removed with nary an objection by



                                                8
                                                                                  0992638\305771272.v1
      Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 9 of 13 PageID #:9




plaintiff’s counsel. Plaintiff’s counsel’s original agreement that the claimed medical expenses

are at least $70,000 belies his current claim that he only wants $74.00, or $740.00, or $7,400.00,

or below $74,001.00, or whatever amount he belatedly believes will divest this court of

jurisdiction.

        29.     After the plaintiff’s original lawsuit was removed, Judge Kocoras directed the

parties’ counsel to provide a Joint Status Report before the initial status hearing. The parties’

Joint Status Report clearly shows that plaintiff’s counsel conceded at the first opportunity before

Judge Kocoras that the amount in controversy of the dispute between the plaintiff and defendants

was in excess of $75,000.00. See Exhibit J.

        30.     After the December 2017 initial status hearing was held, the plaintiff and his

counsel participated in the discovery process of the first case. Plaintiff’s counsel served the

defendants’ counsel with two sets of requests for admission to have the defendants admit that the

plaintiff’s claimed medical bills totaled slightly in excess of $70,000. The plaintiff’s claimed

medical bills in the original lawsuit were attached to the requests for admission. See Exhibit K.

        31.     Two of the plaintiff’s treating health care providers - Dr. Silver and Dr. Kopsian –

are connected with the majority of the medical bills asserted in the requests for admission. The

court can rest assured that plaintiff’s counsel’s questioning of these doctors when deposed by

defendants’ counsel demonstrated no inclination to downplay the extent, amount and value of the

medical care provided to the plaintiff. Moreover, after defendants’ counsel deposed Dr. Silver

and Dr. Kopsian, the defendants disclosed a medical expert to hopefully refute or qualify the

extent of the medical bills, injuries and damages claimed. To the extent that the court reviewing

this notice of removal wishes to review the transcripts of the depositions of Dr. Kopsian and Dr.

Silver, defendants’ counsel can provide copies under seal to the court.



                                                 9
                                                                                   0992638\305771272.v1
    Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 10 of 13 PageID #:10




       32.     The plaintiff’s counsel’s prior discovery actions call into question the “amount in

controversy epiphany” that plaintiff’s counsel has experienced when refiling his client’s lawsuit

in the Circuit Court of Cook County. This court should look with skepticism on any claim by the

plaintiff that he is only seeking damages that are equal to or slightly less than his claimed

medical bills. Why else would he make it a point in his re-filed complaint to claim non-economic

damages such as pain and suffering, disability, and/or loss of enjoyment of life?

       33.     The plaintiff’s counsel’s recent email to defendants’ counsel and his affidavit of

damages cavalierly reject the idea that a federal court would have jurisdiction of his re-filed

complaint. By expressing the caveat that his case has a precise value between $50,000.00 and

$74,001.00 and telling the defendants’ counsel that this case “no longer qualifies” for diversity

jurisdiction, plaintiff’s counsel ignores the law of federal court removal. His dismissive attitude

assumes that all this court would need to examine to determine the amount in controversy is

plaintiff’s “revised” ad damnum clause and his affidavit of damages attached to his re-filed

complaint.

       34.     Isn’t plaintiff’s counsel’s May 4, 2020 email “Exhibit 1” of the defendants’

competent proof on the question of plaintiff’s lack of good faith? Don’t the plaintiff’s counsel’s

prior requests for admissions about his client’s medical bills totaling more than $70,000.00 prove

convincingly that plaintiff’s preemptive statements to avoid diversity jurisdiction lack

credibility? This court’s rejection of defendants’ notice of removal would be a prime example of

the unfairness that the Seventh Circuit case counselled against in the previously noted case of

Shaw v. Dow Brands, 994 F.2d 364 (7th Cir. 1993).

       35.     Finally, defendants argue that the plaintiff is judicially estopped from asserting in

his re-filed lawsuit that the amount in controversy is less than $75,000.00. With the exception of



                                                10
                                                                                    0992638\305771272.v1
      Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 11 of 13 PageID #:11




the self-serving ad damnum clause that lacks good faith, nothing in the allegations of the re-filed

lawsuit shows or states that the value of plaintiff’s case either dropped to one percent or less of

its previous value ($75,000 down to $74.00 or $740.00), or dropped to ten per cent of its

previous value ($75,000 down to $7,400.00), or dropped precisely to 98.66% of its previous

value ($75,000.00 down to $74,001.00). Simply put, the ambiguous language in plaintiff’s ad

damnum clause is not entitled to any deference.

        36.    Moreover, plaintiff’s counsel’s affidavit of damages does not salvage his belated

and revisionist attempt to limit the amount in controversy to a figure below $75,000.00. What

better proof is there of plaintiff’s counsel’s lack of good faith than to quote a figure in his most

recent affidavit of damages (“less than $74,001.00”) that flies in the face of (a) the medical

special damages that he asserted in his requests for admission and (b) the reality that a case

involving medical special damages of over $70,000.00 does not magically involve general

damages of pain and suffering or loss of enjoyment of life/disability of $4,999.00 or less.

        37.    Accordingly, in light of plaintiff's previous assessment of the value of his case, his

allegations in his original and re-filed complaints, the allegations in the defendants’ answers and

other papers submitted with this notice of removal, plaintiff’s concessions made at the initial

status hearing of the first case, his requests for admission to the defendants on the precise

amounts of the medical bills being claimed, his lack of good faith in expressing the amount in

controversy, and the doctrine of estoppel, the threshold amount in controversy of $75,000 has

been met by the defendants.

IV.     DIVERSITY JURISDICTION EXISTS IN THIS REMOVED CASE

        38.    28 U.S.C. § 1441 (a) provides the following:

        Except as otherwise expressly provided by Act of Congress, any civil action
        brought in a State court of which district courts of the United States have original


                                                  11
                                                                                    0992638\305771272.v1
     Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 12 of 13 PageID #:12




        jurisdiction, may be removed by the defendant or the defendants, to the district
        court of the United States for the district and division embracing the place where
        such action is pending.

28 U.S.C. § 1441 (a).

        39.      Jurisdiction exists in a removal action if the case might have originally been

brought in federal court. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

        40.      This case could have originally been brought in the United States District Court

pursuant to 28 U.S.C. § 1332, which provides:

                 (a) The district courts shall have original jurisdiction of all civil
                 actions where the matter in controversy exceeds the sum or value
                 of $75,000, exclusive of interest and costs, and is between --

                 (2) citizens of a State and citizens or subjects of a foreign state . . .
                 .

28 U.S.C. §§ 1332(a).

                                                CONCLUSION

        41.      Pursuant to 28 U.S.C. §1441(a), removal to the United States District Court for

the Northern District of Illinois is proper because that District embraces the Circuit Court of

Cook County of the State of Illinois, the place where this action is currently pending. See 28

U.S.C. §93(c).

        42.      Pursuant to 28 U.S.C. §1446(d), Defendants Lorne Hudson and Professional

Carriers Inc. will promptly file a copy of this Notice of Removal in the Circuit Court of Cook

County, State of Illinois, and give written notice of the removal of the action to counsel for

Plaintiff.

        43.      By removing the action to this Court, Defendants Lorne Hudson and Professional

Carriers Inc. do not waive any defenses, objections or motions available to them under state or

federal law.


                                                    12
                                                                                         0992638\305771272.v1
    Case: 1:20-cv-03175 Document #: 1 Filed: 05/29/20 Page 13 of 13 PageID #:13




       WHEREFORE, pursuant to 28 U.S.C. §§1441 and 1446, Defendants, LORNE HUDSON

and PROFESSIONAL CARRIERS INC., respectfully remove to this Court the action docketed

under Case No. 2020 L 003130, in the Circuit Court of Cook County, Illinois, to the United

States District Court for the Northern District of Illinois.

                                                       Respectfully submitted,

                                                       HINSHAW & CULBERTSON LLP


                                                       By: /s/Carlton D. Fisher
                                                           One of the Attorneys for Defendants
                                                           LORNE HUDSON and PROFESSIONAL
                                                           CARRIERS INC.


Carlton D. Fisher
cfisher@hinshawlaw.com
Anne C. Couyoumjian
acouyoumjian@hinshawlaw.com
Hinshaw & Culbertson LLP
222 N. LaSalle, Suite 300
Chicago, IL 60601
312-704-3450




                                                  13
                                                                                 0992638\305771272.v1
